Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.    The original title “STORAGE DEVICE”  is not clearly indicative of the invention to which the claims are directed.   The examiner has updated the title to “STORAGE DEVICE ACCELERATOR PROVIDING AGGREGATION OF DIVIDED PLAINTEXT DATA”.


EXAMINER’s AMENDMENT
An examiner’s amendment to the record appears below.  The proposed changes were received via email sent to Janice.Girouard@uspto.gov from Shrinath Malur 1/25/2022.   Authorization for this examiner’s amendment was given via the email of 1/25/2022..
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
1.  (Currently Amended)  A storage device comprising:
one or more storage drives that store compressed data where a plurality of items of plaintext data are compressed together; and
a controller including:
	a first memory that functions as a cache for data;
	a process device that responds to a host, stores data in the first memory and reads the data from the first memory; 
	an accelerator, that is different from the process device, and that includes a second memory different from the first memory; and

	wherein, in response to a read request, the process device transmits an instruction to the one or more storage drives to store the compressed data in the second memory,	
	wherein, in accordance with the instruction, the one or more storage drives stores the compressed data, stored in the one or more storage drives, in the second memory;
	wherein the accelerator: 
	decompresses the compressed data stored in the second memory to generate the plurality of items of plaintext data;
	extracts data designated for reading by the, wherein the data designated from the plurality of items of plaintext data is a subset of data from the plurality of plaintext items; and
data of the plurality of items of plaintext data that is not designated for reading by the process device
	wherein the process device transmits the data stored in the first memory to a request source of the read request.

	2.  (Previously Presented)  The storage device according to claim 1,	
	wherein the accelerator:
	receives a request that includes an address of the designated data from the process device; and
	extracts the designated data from the plaintext data according to the address.

	3.  (Previously Presented)  The storage device according to claim 1,
	wherein the accelerator:
	receives a request that includes a first address of the compressed data stored in the one or more storage drives and a second address of the designated data from the process device;
	designates the first address, and instructs the one or more storage drives to transmit the compressed data to the second memory; and
	extracts the designated data from the plaintext data according to the second address.


	wherein the accelerator is included in an interface between the process device and the one or more storage drives.

	5.-7  (Canceled).  












	a drive box that includes a plurality of storage drives including the one or more storage drives and a switch that bundles data transmission paths between the plurality of storage drives and the process device,
	wherein the accelerator is connected to the switch in the drive box.

	9.  (Currently Amended)  The storage device according to claim 1,
	wherein plaintext data designated by the process device in one designation is divided into a plurality of items of divided data, and the plurality of items of divided data are compressed into a plurality of different items of compressed data and stored in the one or more storage drives, and
	wherein the accelerator:
	stores the plurality of different items of compressed data stored in the one or more storage drives in the second memory;
	generates plaintext data from each of the plurality of different items of compressed data; and
	extracts data designated for reading by the process device from each item of the plaintext data, and
	wherein the process device collects the extracted designated data, forms read data, and responds to a host.


	wherein the storage device includes:
	one or more storage drives that store compressed data where a plurality of items of plaintext data are compressed together, and
	a controller including:
	a first memory that functions as a cache for data;
	a process device that responds to a host, stores data in the first memory and reads the data from the first memory; and
	an accelerator, that is different from the process device, and that includes a second memory different from the first memory; and
	
	wherein the method comprises the steps of:
transmitting, by the process device in response to a read request, an instruction to the one or more storage drives to store the compressed data in the second memory;
	storing, by the one or more storage drives in response to the instruction, the compressed data, stored in the one or more storage drives, in the second memory;
	decompressing, by the accelerator, the compressed data stored in the second memory to generate the plurality of items plaintext data;
	extracting, by the accelerator, data designated for reading by the  wherein the data designated from the plurality of items of plaintext data is a subset of data from the plurality of plaintext items;
	transmitting, by the accelerator, the extracted designated data to the first memory without transmitting data of the plurality of items of plaintext data that is not designated for reading by the process device 
	transmitting, by the process device, the data stored in the first memory to a request source of the read request.

	11.  (Previously Presented)  The method according to claim 10,	
	wherein the accelerator:
	receives a request that includes an address of the designated data from the process device; and
	extracts the designated data from the plaintext data according to the address.

	12.  (Previously Presented)  The method according to claim 10,
	wherein the accelerator:
	receives a request that includes a first address of the compressed data stored in the one or more storage drives and a second address of the designated data from the process device;
	designates the first address, and instructs the one or more storage drives to transmit the compressed data to the second memory; and


	13.-15  (Canceled.)   











16.  (Currently Amended)  The method according to claim 10,

	wherein the accelerator:
	stores the plurality of different items of compressed data stored in the one or more storage drives in the second memory;
	generates plaintext data from each of the plurality of different items of compressed data; and
	extracts data designated for reading by the process device from each item of the plaintext data, and
	wherein the process device collects the extracted designated data, forms read data, and responds to a host.

	17. (Previously Presented) The storage device according to claim 1, wherein the accelerator stores the plurality of items of plaintext data in the second memory.


Reasons for Allowance

With respect to independent claims 1 and 11, the prior art does not teach or suggest
“a controller including: a first memory that functions as a cache for data; 	... an accelerator, that is different from the process device, and that includes a second memory different from the first 
	This limitation describes a single controller that includes a first memory and a second memory that are distinct and an attached storage device that contains plaintext data.  The second memory is internal to an accelerator.  The plaintext data is compressed at the storage device.  The plaintext data stored is a plurality of records (or blocks, pages, sections, etc.), and each record may contain a plurality of plaintext data items that may be read and returned to the controller’s first memory.  The plaintext data ‘records’ may be any data in combination that is a plurality of elements such as a database record, a file record, a block, a page, a word, a sequence of bytes, etc.. that may be read and returned to the first memory.  However the complete data read in from the disc is not returned to the first memory.  The accelerator reads in the plaintext data that is a plurality of records into its memory, the records are all decompressed, however only a subset of the decompressed records requested by the controller are returned to the first memory.   Thus reducing the burden of storing and processing data on the first memory that functions as a cache.


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138